DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 7/29/2020, as modified by the preliminary amendment, also filed on 7/29/2020.  Claims 1-14 are pending in the present application.

	
Priority
Domestic
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) or 365 (a) of any PCT Application international application is acknowledged, which papers have been placed of record in the file.
	
Information Disclosure Statement
The information disclosure statement submitted on 7/29/2020 has been considered by the Examiner and made of record in the application file.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Use of the word “means” (or “unit”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “unit”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “unit”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “unit”) are not being interpreted under 35 U.S.C. 
Three-Prong Test
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “unit” used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “unit” (generic placeholder) is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “unit for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “unit” (generic placeholder) is not modified by sufficient structure (such as “transceiver unit”), material, or acts for performing the claimed function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is modified by functional language and is linked by a transition word without reciting sufficient structure to perform the recited function, and the generic placeholder is not “communication unit for communicating…” in claim 10.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 5 and 6 are rejected under 35 U.S.C. 102(a2) as being anticipated by Venkatraman, et al (US PG Publication 2018/0324548), hereafter Venkatraman.
Regarding claim 5, Venkatraman teaches a method by which a user device performs a handover in a wireless communication system, the method comprising the steps of: 
performing Bluetooth connection with a first target device on the basis of first authentication information
([0007] - The communication capabilities of the device and the second device comprises Bluetooth peer-to-peer communication
[0049] - Mutual authentication between the 2 UEs may occur in two steps. In the first step, a challenge/response message exchange may occur in each direction based on a shared secret key reserved or configured in the UE or entered by the user. In the second step, a client side certificate associated with a UE public user identity (e.g. a Mobile Subscriber Integrated Services Digital Network-Number (MSISDN)) or user name may be sent by either UE to the other UE to authenticate the sending UE);
receiving a handover request message from the first target device or a second target device, the handover request message being a message transmitted from an external device to the first target device or the second target device on the basis of a first link state between the first target device and the 
([0038] - A network assisted operation may refer to an operation where the network (e.g. a serving network) assists two or more devices to enter D2D mode and where network mode may or may not be possible. A network based operation may refer to an operation where the network (e.g. a serving network) controls entry to D2D mode, supports network mode and supports handover between D2D mode and network mode.  A D2D group may refer to a group of two or more devices using D2D mode to communicate with each other. A D2D pair may refer to a group of two devices engaged in D213 mode for communication with each other. A D2D relay may refer to a device R that acts as a relay to support D2D mode between other devices—for example, by relaying communication between one device A and another device B in a scenario when devices A and B are unable to use D2D communication directly but are in D2D communication with the relay R
(A network assisted/external message is received from a network that supports handover and used to establish a D2D mode connection between two or more devices, which includes at least a first and second target device, where network communication is relayed from the target D2D relay device R to device A to transition to the D2D mode, where device A changes from communicating with device B to communicating with the D2D relay device R, the transition to D2D mode, occurring when devices A and B are unable to use D2D communication directly (communication state between A and B good) but are in D2D communication with the relay R (communication state between A and R good))); 
receiving second authentication information for Bluetooth connection with the second target device on the basis of the handover request message from the external device
([0061] – As shown in FIG. 4A, UEs 402a, 402b, 402c and 402d are within communicable range of each other and may form a D2D communication group using a group ID. The group members may authenticate each other or the group before joining the group as described above); 
and performing a Bluetooth connection procedure with the second target device on the basis of the second authentication information, wherein the second authentication information for the Bluetooth connection procedure with the second target device is the same as the first authentication information for Bluetooth connection with the first target device
([0048] - A proximity service ID may be an ID hardcoded or configured in a UE or entered by a user that identifies either (i) a willingness by the UE to establish a D2D group or D2D pair with other nearby UEs associated with the same service ID
[0061] – As shown in FIG. 4A, UEs 402a, 402b, 402c and 402d are within communicable range of each other and may form a D2D communication group using a group ID. The group members may authenticate each other or the group before joining the group as described above).

Regarding claim 6, Venkatraman teaches the method of claim 5, 
wherein the first authentication information is received by an external device from 
the first target device or the user device and shared by the external device, the first target device and the second target device
([0049] - Mutual authentication between UEs may occur, where a challenge/response message exchange may occur in each direction based on a shared secret key
[0061] - The group members may authenticate each other or the group before joining the group as described above
(From [0049], there is a shared secret key used for authentication by the UEs, where, as indicated in [0061], other/external members may join the group and share the key)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh, et al (US PG Publication 2019/0037470), hereafter Yeh, in view of Venkatraman.
	
Regarding claim 1, Yeh teaches a method by which a user device performs a handover in a wireless communication system, the method comprising the steps of: 
measuring a first link state between the user device and the first target device
([0020] – The first network device N.sub.4 obtains received signal strength indictors RSSI.sub.0 between itself and the network base station AP
(From [0020], first network device N.sub.4 = user device, and network base station = first target, and RSSI used for connection state)
[0050] - The network device of the present invention can be smartphones, personal digital assistants, portable computers); 
measuring a second link state between the user device and a second target device
([0020] – The first network device N.sub.4 obtains received signal strength indictors RSSI.sub.1˜RSSI.sub.3 between itself and each of the network devices N.sub.1-N.sub.3
(From [0020], any of the network devices N.sub.1-N.sub.3= second target, and RSSI used for connection state)); 

([0020] – The first network device N.sub.4 obtains received signal strength indictors RSSI.sub.0 and RSSI.sub.1˜RSSI.sub.3 between itself and the network base station AP and each of the network devices N.sub.1-N.sub.3 and calculates the routing decision values RW.sub.0 and RW.sub.1˜RW.sub.3 respective to network base station AP and network devices N.sub.1˜N.sub.3.  The first network device N.sub.4 selects either the network base station AP or the network devices N.sub.1˜N.sub.3 which correspond to (i.e. have) the highest routing decision value of all the routing decision values RW.sub.1˜RW.sub.3 as its connection target
(From [0020], selection of either network base station or one of second targets based on RSSI used for connection states)); and 
performing a Bluetooth connection procedure with the second target device when execution of the handover to the second target device is determined
([0025] - The highest routing decision value is RW.sub.2 according to the results shown above and hence the first network device N.sub.4 chooses network device N.sub.2 as its connection target
(N.sub.2 selected from the second targets = network devices N.sub.1-N.sub.3)
[0052] – The wireless network standard of the wireless network system of the present invention includes, but is not limited to: WiFi, Bluetooth).

performing Bluetooth connection with a first target device on the basis of first authentication information, 
wherein second authentication information for the Bluetooth connection procedure with the second target device is the same as the first authentication information for Bluetooth connection with the first target device.
In the same field of endeavor, Venkatraman teaches the limitations not taught by Yeh, including
performing Bluetooth connection with a first target device on the basis of first authentication information
([0007] - The communication capabilities of the device and the second device comprises Bluetooth peer-to-peer communication
[0049] - Mutual authentication between the 2 UEs may occur in two steps. In the first step, a challenge/response message exchange may occur in each direction based on a shared secret key reserved or configured in the UE or entered by the user. In the second step, a client side certificate associated with a UE public user identity (e.g. a Mobile Subscriber Integrated Services Digital Network-Number (MSISDN)) or user name may be sent by either UE to the other UE to authenticate the sending UE),
wherein second authentication information for the Bluetooth connection procedure with the second target device is the same as the first authentication information for Bluetooth connection with the first target device
([0048] - A proximity service ID may be an ID hardcoded or configured in a UE or entered by a user that identifies either (i) a willingness by the UE to establish a D2D group or D2D pair with other nearby UEs associated with the same service ID
[0061] – As shown in FIG. 4A, UEs 402a, 402b, 402c and 402d are within communicable range of each other and may form a D2D communication group using a group ID. The group members may authenticate each other or the group before joining the group as described above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yeh, which includes determining whether to connect a user device to target device using Bluetooth communication, to include Venkatraman’s teaching of determining whether to connect a user device to target device using Bluetooth communication, based on authentication of a group using the same authentication information, by receiving the information from the target devices for the benefit of supporting and enhancing a determination that devices are in proximity to one another and to supporting direct communication between devices that are in proximity (see [0029]).
	
Regarding claim 2, Yeh, in view of Venkatraman, teaches the method of claim 1.
Yeh further teaches

([0020] – The first network device N.sub.4 calculates the routing decision values RW.sub.0 and RW.sub.1˜RW.sub.3 respective to network base station AP and network devices N.sub.1˜N.sub.3.  The first network device N.sub.4 selects either the network base station AP or the network devices N.sub.1˜N.sub.3 which correspond to (i.e. have) the highest routing decision value of all the routing decision values RW.sub.1˜RW.sub.3 as its connection target
(N.sub.2 selected from the second targets = network devices N.sub.1-N.sub.3, based on comparison to highest value)).

Regarding claim 3, Yeh, in view of Venkatraman, teaches the method of claim 1.
Venkatraman further teaches
wherein the first target device and the second target device are set to a single group, and the first authentication information is shared by the first target device and the second target device
([0049] – Mutual authentication between the 2 UEs may occur in two steps. In the first step, a challenge/response message exchange may occur in each direction based on a shared secret key reserved or configured in the UE or entered by the user
[0061] – As shown in FIG. 4A, UEs 402a, 402b, 402c and 402d are within communicable range of each other and may form a D2D communication group using a group ID. The group members may authenticate each other or the group before joining the group as described above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yeh, in view of Venkatraman, which includes determining whether to connect a user device to target device using Bluetooth communication, to include Venkatraman’s teaching of determining whether to connect a user device to target device using Bluetooth communication, based on authentication of a group using the same authentication information, by receiving the information from the target devices for the benefit of supporting and enhancing a determination that devices are in proximity to one another and to supporting direct communication between devices that are in proximity (see [0029]).

Regarding claim 4, Yeh, in view of Venkatraman, teaches the method of claim 3.
Venkatraman further teaches
further comprising a step of receiving information about the second target device from the second target device when execution of the handover to the second target device is determined, wherein the information about the second target device includes the first authentication information and a group identifier
([0061] – As shown in FIG. 4A, UEs 402a, 402b, 402c and 402d are within communicable range of each other and may form a D2D communication group using a group ID. The group members may authenticate each other or the group before joining the group as described above
[0064] - User assigned group IDs may not be unique (e.g., if based on a shared name and/or user assigned number). However, the authentication process may normally filter out invalid communication between members of different groups that use the same group ID
(From [0064], when UE receives group ID information used for authentication, as described in [0061], the UE may filter out invalid communication between members of different groups that use the same group ID and thus handover communication to another target UE)), and 
the step of performing a Bluetooth connection procedure with the second target device comprises the steps of: 
confirming whether the second target device and the first target device belong to the same group on the basis of the group identifier
([0061] – As shown in FIG. 4A, UEs 402a, 402b, 402c and 402d are within communicable range of each other and may form a D2D communication group using a group ID. The group members may authenticate each other or the group before joining the group as described above); and 
performing a Bluetooth connection procedure with the second target device when the first target device and the second target device belong to the same group
([0007] - The communication capabilities of the device and the second device comprises Bluetooth peer-to-peer communication
[0061] – As shown in FIG. 4A, UEs 402a, 402b, 402c and 402d are within communicable range of each other and may form a D2D communication group using a group ID. The group members may authenticate each other or the group before joining the group as described above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yeh, in view of Venkatraman, which includes determining whether to connect a user device to target device using Bluetooth communication, to include Venkatraman’s teaching of determining whether to connect a user device to target device using Bluetooth communication, based on authentication of a group using the same authentication information, by receiving the information from the target devices for the benefit of allowing communication to be secured among a plurality of members of a group (see [0008]).

Regarding claim 7, Yeh, in view of Venkatraman, teaches the method of claim 1.
Venkatraman further teaches
further comprising a step of outputting a user interface (UI) indicating that the user device is connected by Bluetooth when the user device is performing Bluetooth communication with the first target device
([0051] - Examples of such proximity services may include notification of a user of a mobile device when in proximity to either certain other users (e.g. friends, colleagues, relatives) or certain points of interest (e.g. a certain Shop or restaurant)
[0092] and Fig. 7 - Mobile device 700 comprises a user interface 735 that comprises display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yeh, in view of Venkatraman, which includes determining whether to connect a user device to target device using Bluetooth communication, to include Venkatraman’s teaching of determining whether to connect a user device to target device using Bluetooth communication, based on authentication of a group using the same authentication information, by receiving the information from the target devices for the benefit of allowing communication to be secured among a plurality of members of a group (see [0008]).

Regarding claim 10, Yeh teaches a user device performing a handover in Bluetooth, 
comprising
([0049] - Network device communicate with other network devices or network base stations
[0052] - The wireless network standard of the wireless network system of the present invention includes Bluetooth):

([0049] and Fig. 7 - Network device includes antenna 702 and a transceiver 704 and communicates with other network devices or network base stations); 
a memory for storing data
([0049] and Fig. 7 - Network device includes memory device 708); and 
a processor functionally connected to the communication unit, wherein the processor is configured to
([0049] and Fig. 7 - Network device includes processing device 706, connected to the antenna 702 and transceiver 704): 
measure a first link state between the user device and the first target device
([0020] – The first network device N.sub.4 obtains received signal strength indictors RSSI.sub.0 between itself and the network base station AP
(From [0020], first network device N.sub.4 = user device, and network base station = first target, and RSSI used for connection state)
[0050] - The network device of the present invention can be smartphones, personal digital assistants, portable computers);
measure a second link state between the user device and a second target device
([0020] – The first network device N.sub.4 obtains received signal strength indictors RSSI.sub.1˜RSSI.sub.3 between itself and each of the network devices N.sub.1-N.sub.3
(From [0020], any of the network devices N.sub.1-N.sub.3= second target, and RSSI used for connection state));
determine whether to perform a handover to the second target device on the basis of the first link state and the second link state
([0020] – The first network device N.sub.4 obtains received signal strength indictors RSSI.sub.0 and RSSI.sub.1˜RSSI.sub.3 between itself and the network base station AP and each of the network devices N.sub.1-N.sub.3 and calculates the routing decision values RW.sub.0 and RW.sub.1˜RW.sub.3 respective to network base station AP and network devices N.sub.1˜N.sub.3.  The first network device N.sub.4 selects either the network base station AP or the network devices N.sub.1˜N.sub.3 which correspond to (i.e. have) the highest routing decision value of all the routing decision values RW.sub.1˜RW.sub.3 as its connection target
(From [0020], selection of either network base station or one of second targets based on RSSI used for connection states)); and 
perform a Bluetooth connection procedure with the second target device when execution of the handover to the second target device is determined
([0025] - The highest routing decision value is RW.sub.2 according to the results shown above and hence the first network device N.sub.4 chooses network device N.sub.2 as its connection target
(N.sub.2 selected from the second targets = network devices N.sub.1-N.sub.3)
[0052] – The wireless network standard of the wireless network system of the present invention includes, but is not limited to: WiFi, Bluetooth).
Yeh does not teach
perform Bluetooth connection with a first target device on the basis of first authentication information, 
wherein second authentication information for the Bluetooth connection procedure with the second target device is the same as the first authentication information for Bluetooth connection with the first target device.
In the same field of endeavor, Venkatraman teaches the limitations not taught by Yeh, including
perform Bluetooth connection with a first target device on the basis of first authentication information
([0007] - The communication capabilities of the device and the second device comprises Bluetooth peer-to-peer communication
[0049] - Mutual authentication between the 2 UEs may occur in two steps. In the first step, a challenge/response message exchange may occur in each direction based on a shared secret key reserved or configured in the UE or entered by the user. In the second step, a client side certificate associated with a UE public user identity (e.g. a Mobile Subscriber Integrated Services Digital Network-Number (MSISDN)) or user name may be sent by either UE to the other UE to authenticate the sending UE), 
wherein second authentication information for the Bluetooth connection procedure with the second target device is the same as the first authentication information for Bluetooth connection with the first target device
([0048] - A proximity service ID may be an ID hardcoded or configured in a UE or entered by a user that identifies either (i) a willingness by the UE to establish a D2D group or D2D pair with other nearby UEs associated with the same service ID
[0061] – As shown in FIG. 4A, UEs 402a, 402b, 402c and 402d are within communicable range of each other and may form a D2D communication group using a group ID. The group members may authenticate each other or the group before joining the group as described above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yeh, which includes determining whether to connect a user device to target device using Bluetooth communication, to include Venkatraman’s teaching of determining whether to connect a user device to target device using Bluetooth communication, based on authentication of a group using the same authentication information, by receiving the information from the target devices for the benefit of supporting and enhancing a determination that devices are in 

Regarding claim 11, Yeh, in view of Venkatraman, teaches the user device of claim 10.
Yeh further teaches
wherein the processor determines the handover to the second target device by comparing the first link state and the second link state with a predetermined threshold value 
([0020] – The first network device N.sub.4 calculates the routing decision values RW.sub.0 and RW.sub.1˜RW.sub.3 respective to network base station AP and network devices N.sub.1˜N.sub.3.  The first network device N.sub.4 selects either the network base station AP or the network devices N.sub.1˜N.sub.3 which correspond to (i.e. have) the highest routing decision value of all the routing decision values RW.sub.1˜RW.sub.3 as its connection target
(N.sub.2 selected from the second targets = network devices N.sub.1-N.sub.3, based on comparison to highest value)).

Regarding claim 12, Yeh, in view of Venkatraman, teaches the user device of claim 10.
Venkatraman further teaches

([0051] - Examples of such proximity services may include notification of a user of a mobile device when in proximity to either certain other users (e.g. friends, colleagues, relatives) or certain points of interest (e.g. a certain Shop or restaurant)
[0092] and Fig. 7 - Mobile device 700 comprises a user interface 735 that comprises display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yeh, in view of Venkatraman, which includes determining whether to connect a user device to target device using Bluetooth communication, to include Venkatraman’s teaching of determining whether to connect a user device to target device using Bluetooth communication, based on authentication of a group using the same authentication information, by receiving the information from the target devices for the benefit of allowing communication to be secured among a plurality of members of a group (see [0008]).

Claims 8, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh, in view of Venkatraman, and further in view of Kim, et al (US PG Publication 2014/0177615), hereafter Kim.
Regarding claim 8, Yeh, in view of Venkatraman, teaches the method of claim 1.

further comprising a step of outputting a user interface (UI) indicating that Bluetooth connection is not available for the user device when the user device does perform Bluetooth communication with the first target device and the second target device.
In the same field of endeavor, Kim teaches the limitations not taught by Yeh, in view of Venkatraman, including
further comprising a step of outputting a user interface (UI) indicating that Bluetooth connection is not available for the user device when the user device does perform Bluetooth communication with the first target device and the second target device
([0099] - The terminal device may connect in such a manner that the terminal device participates as the group client of the group of the formed group. Since the P2P device participates and operates as group client in the group, the P2P device may also participate in the group in which the terminal device is the group owner. Accordingly, the terminal device displays the fact that the connection may not be possible (operation S450)
[0104] – Fig. 5A includes list update UI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yeh, in view of Venkatraman, which includes determining whether to connect a user device to target device using Bluetooth communication, to include Kim’s teaching of determining whether to connect a user device to target device using Bluetooth communication, 

Regarding claim 9, Yeh, in view of Venkatraman, and further in view of Kim, teaches the method of claim 7.
Kim further teaches
wherein the UI indicating that the user device is connected by Bluetooth and the UI indicating that Bluetooth connection is not available correspond to at least one of a voice message, a pop-up message, SMS and an image
([0104] – Fig. 5A includes list update UI
[0111] Referring to FIG. 5A, the terminal device operates as the owner of group A. An available device list (AVAILABLE DEVICE LIST) and a non-available device list (NON AVAILABLE DEVICE LIST) are separately formed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yeh, in view of Venkatraman, and further in view of Kim, which includes determining whether to connect a user device to target device using Bluetooth communication, to include Kim’s teaching of determining whether to connect a user device to target device using Bluetooth communication, based on displaying availability of devices within the group, for the benefit of distinguishing the available direct devices from the non-available direct 
Regarding claim 13, Yeh, in view of Venkatraman, teaches the user device of claim 10.
Yeh, in view of Venkatraman, does not teach
wherein the processor outputs a user interface (UI) indicating that Bluetooth connection is not available for the user device when the user device does perform Bluetooth communication with the first target device and the second target device.
In the same field of endeavor, Kim teaches the limitations not taught by Yeh, in view of Venkatraman, including
wherein the processor outputs a user interface (UI) indicating that Bluetooth connection is not available for the user device when the user device does perform Bluetooth communication with the first target device and the second target device
([0099] - The terminal device may connect in such a manner that the terminal device participates as the group client of the group of the formed group. Since the P2P device participates and operates as group client in the group, the P2P device may also participate in the group in which the terminal device is the group owner. Accordingly, the terminal device displays the fact that the connection may not be possible in order to distinguish the available Wi-Fi direct devices from the non-available Wi-Fi direct devices and display the available Wi-Fi direct devices and the non-available Wi-Fi direct devices (operation S450)
[0104] – Fig. 5A includes list update UI).

Regarding claim 14, Yeh, in view of Venkatraman, and further in view of Kim, teaches the method of claim 8.
Kim further teaches
wherein the UI indicating that the user device is connected by Bluetooth and the UI indicating that Bluetooth connection is not available correspond to at least one of a voice message, a pop-up message, SMS and an image
([0104] – Fig. 5A includes list update UI
[0111] Referring to FIG. 5A, the terminal device operates as the owner of group A. An available device list (AVAILABLE DEVICE LIST) and a non-available device list (NON AVAILABLE DEVICE LIST) are separately formed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yeh, in view of Venkatraman, and further in view of Kim, which includes determining whether to connect a user device to target device using Bluetooth communication, to include Kim’s .

Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gu (US PG Publication 2017/0019390) teaches user and device management of an IOT network.
Zhang, et al (US PG Publication 2016/0164875) teaches using a key for mutual authentication of a group before a direct mode occurs between UEs. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641